UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X

 JACOB STERN and BRACHA STERN,

                              Plaintiffs,
                                                                        MEMORANDUM & ORDER
                 -against-
                                                                           17-CV-4973(NGG)(JO)
 THE CITY OF NEW YORK,COMMISSIONER
 POLLY TROTTENBERG,COMMISSIONER
 JACQUES JIHA,DEPUTY COMMISSIONER
 JEFFREY SHEAR,and COMMISSIONER
 JAMES O'NEILL,
                              Defendants.
                                                         -X
NICHOLAS G. GARAUFIS,United States District Judge.

       This is a 42 U.S.C. § 1983 case brought by Plaintiffs Jacob Stem and Bracha Stem as a

putative class action against the City ofNew York (the "City") and Commissioner Polly

Trottenberg, Commissioner Jacques Jiha, Deputy Commissioner Jeffrey Shear, and

Commissioner James O'Neill (collectively,the "Individual Defendants"). (Am. Compl.(Dkt.

17).) Plaintiffs contend that parking tickets issued by the NYPD to Plaintiffs and others cited

non-existent provisions oflocal code,rendering them invalid. (Id.) Defendants have moved to

dismiss the case pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Mot. to

Dismiss("Mot.")(Dkt. 22); Mem.in Supp. of Mot. to Dismiss("Mem")(Dkt. 25)at I.)

       For the following reasons. Defendants' motion to dismiss is GRANTED. The court bases

its determination on Rule 12(b)(1), and therefore does not address Defendants' arguments under

Rule 12(b)(6).
I.     BACKGROUND


       A.       Facts


       The court largely takes the following statement offacts from Plaintiffs' amended

complaint,the well-pleaded allegations of which the court generally accepts as true for purposes

ofDefendants' motion to dismiss. N.Y. Pet Welfare Ass'n v. City ofNew York. 850 F.3d 79,86

(2d Cir. 2017). The court draws all reasonable inferences in Plaintiffs' favor. Tandon v.

Captain's Cove Marina of Bridgeport. Inc.. 752 F.3d 239,243(2d Cir. 2014). The court also

considers facts from declarations submitted by Defendants. See id.("Where jurisdictional facts

are placed in dispute,the court has the power and obligation to decide issues offact by reference

to evidence outside the pleadings, such as affidavits."(citations and quotation marks omitted)).

"However,the [c]ourt will not consider 'conclusory or hearsay statements contained [therein]."'

Id.(quoting J.S. ex rel. N.S.. 386 F.3d at 110)(citing Homefront Ore.. Inc. v. Motz,570 F. Supp.

2d 398,404(E.D.N.Y. 2008)).

       The City uses a "Muni Meter Parking System"to "regulate and enforce approximately

85,000 paid public on-street parking spaces." (Am. Compl.f 22.) Under that system, drivers in

paid parking spaces use kiosks to pay for time in the spot and receive a receipt for that payment

to be displayed on the vehicle's dashboard. (Id H 23.) Police officers who enforce these

payments use handheld printing devices to issue Notices of Violation for infractions, and those

devices are pre-progranuned with sections ofthe applicable regulations(the "Muni Meter

Rules")and corresponding statutes that then appear printed on the issued Notices of Violation.

04111124-25.)

       Prior to April 20, 2017,the rules governing paid parking spaces were set forth in Section

4-08(h)(10) ofthe Muni Meter Rules. (Id 1(30.) On April 20, 2017, the applicable rule was
revised and renumbered as Section 4-08(h)(l), and the previous section 4-08(h)(10) was struck.

(Id. 131.) The new rule reflected the relevant provisions of Section 4-08(h)(l0), and the changes

merely clarified the previous rule and added new provisions to cover, inter alia, placement of

tickets on motorcycles and payment by mobile devices. Qd) However,Defendants continued to

issue Notices of Violation citing stricken Section 4-08(h)(10)for paid parking space violations

after April 20,2017. (See id     3, 36,40, 54.)
                                                          *




       On April 26,2017,Plaintiff Jacob Stem("Mr. Stem")parked a vehicle registered to his

wife. Plaintiff Bracha Stem("Ms. Stem"),in a paid public parking space. (Id 1[ 33.) He

purchased parking time from a Muni Meter and displayed the time-stamped Muni Meter receipt

on the vehicle's dashboard. (Id) A City police officer issued a Notice of Violation stating that

the allotted parking time on the parking receipt had expired in violation ofthe Muni Meter Rules

using his handheld printing device. (Id     33-34.) When that police officer selected the

applicable violation on his device,the device populated the Notice of Violation with the repealed

Section 4-08(h)(10)instead ofthe correct Section 4-08(h)(l). (Id ^ 36.) On June 22,2017, Mr.

Stem paid the assessed $35 fine and a $10 late fee to the New York City Department of Finance

(the "DOF")through its website. (Id ^ 38.) He also paid a 2.49% processing fee for paying

with a credit card. (Id)

       On May 5,2017, Mr. Stem again parked a vehicle registered to Ms. Stem in a paid public

parking space. (Id 139.) A New York City police officer issued another violation using a

handheld printing device, this time stating that the vehicle's dashboard did not properly display a

valid Muni Meter receipt. (Id     39-40.) When that police officer selected the applicable

violation on his device, the device populated the Notice of Violation with the repealed Section 4-

08(h)(l0)instead of Section 4-08(h)(l). (Id H 41.) When Mr. Stem retumed to the vehicle, he
discovered the Notice of Violation on the vehicle's dashboard. (Id ^ 42.) On June 22,2017, Mr.

Stem paid the assessed $35 fine and a $10 late fee to the DOF through its website, (Id ^ 43.)

He also paid a 2.49% processing fee for paying with a credit card. (Id) Both Notices contained

accurate descriptions ofthe alleged violations. (Id      37,42.)

       Following the filing ofthe original complaint in this case on August 23,2017,DOF

"refunded or dismissed approximately 507,668 invalid Muni Meter tickets, totaling

approximately $26 million." (Id       45-46.) This refund process included a refund paid to Ms.

Stem for the statutory fines and applicable late fees paid for the alleged violations at issue here.

(Id. 147.) DOF did not refund the 2.49% processing fee Mr. Stem paid for remitting payment

with a credit card, nor did it pay any interest on the money it refunded. (Id     49-50.) The

handheld devices have since been updated with the correct ordinance numbers. Decl. ofErik G.

Worobey("Worobey Deck")(Dkt. 23) 2.)

       B.      Procedural History

       On July 10,2017,Plaintiff Jacob Stem("Mr. Stem")timely filed and served a Verified

Notice of Claim against the City. (Id 114.) On August 23,2017, Mr. Stem filed a Complaint in

this District against the City,the New York City Police Department("NYPD"),the City ofNew

York Parking Violations Bureau("PVB"),the New York City Department ofFinance("DOF"),

and the New York City Department of Transportation("DOT"),asserting federal and state due

process claims as well as a variety of state law tort claims. (Compl.(Dkt. 1).) These claims

related to the issuance oftwo parking meter Notice of Violations that contaiued the incorrect

mles numbers ofthe Muni Meter Rules relating to the applicable charges. (Id.)

       On February 1, 2018,Plaintiffs filed their Amended Complaint. (Am. Compl.) Among

other things, it added Ms. Stem as a plaintiff, added the Individual Defendants, and removed
NYPD,PVB,and DOF as defendants. (Id) Plaintiffs bring causes of action under 42 U.S.C. §

1983 and the Due Process Clause ofthe Fourteenth Amendments for deprivation of property in

the form ofthe ticket payments(id      70-105), as well as state law claims for deprivation of due

process under the New York state constitution, fraudulent concealment, negligent

misrepresentation, and unjust enrichment(id.     106-147). Plaintiff seeks both monetary and

injunctive relief, (Id at EOF pp.27-28.)

       The court granted Defendants leave to move to dismiss the complaint, and the motion

was fiilly briefed on May 15, 2018. (See Feb. 21,2018 Order; Mot.; Worobey Deck; Deck of

Jeffrey Shear(Dkt. 24); Mem.;PI. Mem.in Opp'n to Mot.("Opp'n")(Dkt. 26); Deck of Israel

Klein(Dkt. 27); Defs. Reply Mem.in Supp. of Mot.("Reply")(Dkt. 28); Deck of Karen B.

Selvin(Dkt. 29).) Defendants contend that the court should dismiss the Amended Complaint

pursuant to Rules 12(b)(1) and 12(b)(6) ofthe Federal Rules of Civil Procedure. (Mem.at 1.)

n.     LEGAL STANDARD

       A Rule 12(b)(1) motion tests the court's subject-matter jurisdiction to hear a claim or

case. See Fed. R. Civ. P. 12(b)(1). Under Rule 12(b)(1), the court must dismiss a claim "when

the ... court lacks the statutory or constitutional power to adjudicate it." Makarova v. United

States. 201 F.3d 110,113(2d Cir. 2000). When considering a motion under Rule 12(b)(1),the

court"must take all uncontroverted facts in the complaint... as true, and draw all reasonable

inferences in favor ofthe party asserting jurisdiction." Tandon.752 F.3d at 243. But"the party

asserting subject matter jurisdiction 'has the burden of proving by a preponderance ofthe

evidence that it exists,"'id (quoting Makarova. 201 F.3d at 113), and courts evaluating Rule

12(b)(1) motions may consider evidence outside the pleadings,^Morrison v. Nat'l Austk Bank

Ltd.. 547 F.3d 167,170(2d Cir. 2008).
m.       DISCUSSION

          As explained below, Plaintiffs lack Article III standing to raise their § 1983 claim, and so

the court lacks subject matter jurisdiction over that claim.                Central States Southeast &

Southwest Areas Health & Welfare Fund v. Merck-Medco Managed Care. L.L.C.,433 F.3d 181,

198(2d Cir. 2005)("If plaintiffs lack Article 111 standing, a court has no subject matter

jurisdiction to hear their claim.") Since that claim is the only ofPlaintiffs' claims to arise under

federal law, the court declines to exercise supplemental jurisdiction over the remainder oftheir

claims.

          A.      Plaintiffe' § 1983 Claim

         The court must first determine whether Plaintiffs have standing to assert their sole federal

claim, which arises under § 1983 and the Due Process clause ofthe Fourteenth Amendment.^

Plaintiffs style their claim under the Fourteenth Amendment as a "due process" claim,and do not

specify whether they are raising procedural or substantive due process claims. (Am.Compl.

   95-107.) Plaintiffs' allegations in support ofthat claim, however, sound in the language of

procedural due process(id H 106("Defendants failed to notify Plaintiffs ...that they were

accused of violating Section 4-08(h)(l)...,depriving them oftheir property without due




^ The complaint purports to raise two federal claims: one arising under § 1983(Count I)(Am. Compl. 82-94), and
one arising under the Fourteenth Amendment(Count II)(Id 95-107.) The court construes Plaintiffs' complaint
as asserting a single federal claim under § 1983: that Defendants, acting under color ofstate law, violated Plaintiffs'
right to procedural due process. See Fenner v. Citv ofNew York. 392 F. App'x 892, 893(2d Cir. 2010)(summary
order)("When 42 U.S.C. § 1983 provides a remedy, an implied cause of action grounded on the Constitution is not
available."(quoting Pauk v. Bd. ofTrustees of Citv Univ. of New York.654 F.2d 856, 865(2d Cir. 1981)(alteration
adopted)); Hughes v. Bedsole. 48 F.3d 1376,1383 n.6(4th Cir. 1995)("[The plaintiff] cannot bring a claim directly
under the Fourteenth Amendment because it does not create a cause of action. Her claim under the Fourteenth
 Amendment merges into her § 1983 claim because § 1983 merely creates a statutory basis to receive a remedy for
the deprivation ofa constitutional right."!: cf. Tumin v. Mailet. 591 F.2d 426,427(2d Cir. 1979)(per curiam)
("[T]here is no place for a cause of action against a municipality directly under the 14th Amendment, because the
plaintiff may proceed against the [municipality] under § 1983.").
process in violation ofthe Constitution.")(emphasis added)), and so the court has construed the

claim as arising under procedural due process.

       "Standing is 'the threshold question in every federal case, determining the power ofthe

court to entertain the suit.'" Nnebe v. Daus.644 F.3d 147,156(2d Cir. 2011)(quoting Dennev

V. Deutsche Bank AG.443 F.3d 253,263(2d Cir. 2006)). "Because the judicial power ofthe

United States extends only to the resolution ofcases and controversies, courts have always

required that a litigant have 'standing' to challenge the action sought to be adjudicated."

Jackson-Bev v. Hanslmaier. 115 F.3d 1091,1095(2d Cir. 1997)(citations omitted). In order to

establish standing. Plaintiffs must"show(1)an injury in fact,(2)a sufficient causal connection

between the injury and the conduct complained of, and(3)a likelihood that the injury will be

redressed by a favorable decision." Knife Rights. Inc. v. Vance. 802 F.3d 377, 383(2d Cir.

2015)(citations and internal quotation marks omitted). "[T]he standing inquiry requires careful

judicial examination of... whether the particular plaintiff is entitled to an adjudication ofthe

particular claims asserted," Allen v. Wright 468 U.S. 737,752(1980), abrogated on other

grounds bv. Lexmark Int'L Inc. v. Static Control Components. Inc.. 572 U.S. 118(2014), and "a

plaintiff must demonstrate standing for each claim and form ofrelief sought," Baur v. Veneman.

352 F.3d 625,642 n.l5(2d Cir. 2003). Plaintiffs bear "the burden of alleging sufficient facts to

support standing." Jackson-Bev. 115 F.3d at 1095. Plaintiffs have standing to bring a

procedural due process claim only ifthey have suffered "actual or threatened injury" as a result

ofthe allegedly inadequate process. Brodv v. Vill. ofPort Chester, 261 F.3d 288,290(2d Cir.
2001)("Brodv H"). Plaintiffs here lack standing because they have failed to allege any facts

showing a causal connection between any injury and the allegedly inadequate process.^
         In Brody IL the Second Circuit reversed the district court's decision to preliminarily

enjoin condemnation ofthe plaintiff's property because the plaintiff had not pleaded facts

sufficient to establish standing for his procedural due process claim arising from that

condemnation proceeding.              261 F.3d at 289-90. There, the plaintiff attended one hearing

regarding the condemnation of his property, but alleged that he had not received notice about a

second hearing, which he had therefore not attended. Id at 290. However, his comments from

the first hearing were read at the second one and he did not "in any way indicate[] that he would

have raised additional objections at the [second] hearing had he been provided with notice." Id.

The court concluded, therefore, that he had not suffered an injury as a result of his not knowing

about the second hearing. In other words, because he did not claim that a different process

would have changed his approach to the underlying substantive issue, he had not shown any

injury arising from the allegedly inadequate process provided. In a 2003 ruling regarding the

same case,the Second Circuit expanded upon this holding:

                 Although we believe it was ... theoretically possible for Brody to
                 allege an injury arising out of the failure to receive notice of frie
                 [second] meeting, he nevertheless still has not done so. Brody has
                 not alleged what he would have said or responded to had he attended
                 the [second] meeting; indeed, he has not alleged that he would have
                 said anything at all at the [second] meeting.

Brody v. Vill. ofPort Chester. 345 F.3d 103, 111 (2d Cir. 2003)(Sotomayor, J.)("BrqdylV").

Mr. Brody did, however, have standing to challenge notice regarding a published determination

from those hearings because "he stated in his declaration that he wished to challenge [a finding]


^ Defendants attack Mr. Stem's standing, but not Ms. Stem's standing. However,"[b]ecause the standing issue goes
to ... subject matter jurisdiction, it can be raised sua sponte." Central States Southeast 433 F.3d at 198. The court
thus examines standing as to both Plaintiffs.

                                                         8
  but was denied the opportunity to do so" as a result ofthe allegedly inadequate notice. Brodv v.

  Vill. ofPort Chester. 434 F.Bd 121,126(2d Cir. 2005)("Bro^")(citing Brodv IV. 345 F.3d

  at 111-12).

           The difference between the two elucidates a general principle: plaintiffs have standing to

  assert a procedural due process claim resting on inadequate notice where they allege they would

  have somehow availed themselves ofthe process ifthey had received adequate notice. Of

  course, the court does not deny that "the right to procedural due process is 'absolute' in the sense

  that it does not depend upon the merits of a claimant's substantive assertions." Carev v. Piphiis.

  435 U.S. 247,266(1978). The standing inquiry merely requires that plaintiffs raise, or allege

  that they would have raised, some substantive assertion, whether meritorious or otherwise.

           And Plaintiffs here have not done so. Indeed,they have failed to allege any facts

  indicating a causal cormection between their injuries and the allegedly inadequate notice.^ The

  complaint acknowledges that, although the Notices of Violation Mr. Stem received contained the

  incorrect violation number,they accurately described the alleged violations. (Am. Compl.If 37,

  42.) It does not allege that Plaintiffs did not receive notice ofthe option to plead not guilty, nor

  that Plaintiffs would have pleaded not guilty and requested a hearing if they had been notified of

  the correct ordinance numbers. Further, Plaintiffs do not allege that they attempted to look up

  the ordinances using the incorrect number as given, or that their receipt ofthe Notice containing

  the incorrect ordinance number affected their behavior or their payment ofthe associated fines in

  any way. In short, they do not explain how providing the correct ordinance number on the

  Notices of Violation would have made any difference in their decision to plead guilty to the



'Plaintiffs' conclusory assertion that "[a]s a direct and proximate result of Defendants' actions, Plaintiffs ...have
sustained economic injury by paying fines and/or associated fees"(Am. Comp.1118), cannot, standing alone, meet
  Plaintiffs' burden to allege some fact showing that the alleged lack ofprocess caused them to suffer some injiuy.
violations as described and to pay the resulting fines. Thus, as in Brodv IL Plaintiffs have not

"in any way indicated" that they "would have raised ...objections"—or,indeed, changed their

behavior in any way—"had [they] been provided with notice." Id at 261 F.3d at 290. They

have not alleged facts showing any injury arising from the allegedly inadequate notice, and so do

not have standing to raise their § 1983 claim.

       B.      Plaintiffs' State Law Claims

       Having determined that Plaintiffs lack standing to assert their sole federal claim,the court

sees no reason to retain jurisdiction over state-law claims at this early stage in the litigation. The

court therefore declines to exercise supplemental jurisdiction over Plaintiffs remaining claims.

See 28 U.S.C. § 1367(c)(3); see also In re Merrill Lvnch Ltd. P'ships Litig., 154 F.3d 56,61 (2d

Cir. 1998)(per curiam)([W]hen the federal claims are dismissed the state claims should be

dismissed as well."(citations and quotation marks omitted)).

IV.    CONCLUSION


       For the foregoing reasons. Defendants' motion to dismiss(Dkt. 22)is GRANTED in full.

The Clerk of Court is respectfully DIRECTED to enterjudgment and close the case.

       SO ORDERED.

                                                                        s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                             NICHOLAS G. GARAUFI:
       March o?.V; 2019                                               United States District Judge




                                                 10
